Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on the finding that he committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree (Penal Law § 145.00 [3]). “Respondent failed to preserve for our review his contention that [Family Court] improperly acted as an advocate for [petitioner] by questioning a witness” (Matter of Aron B., 46 AD3d 1431, 1431 [2007]; see People v Charleston, 56 NY2d 886, 887-888 [1982]; Matter of Yadiel Roque C., 17 AD3d 1168, 1169 [2005]), as well as his contention that the court erred in failing to order a probation investigation as required under Family Court Act § 351.1 (2) (see generally Matter of Michael A.M., 31 AD3d 1183 [2006]; Matter of Phillip D., 27 AD3d 1126 [2006]). We decline to review those contentions in the interest of justice (see generally Yadiel Roque C., 17 AD3d at *14571169). Contrary to respondent’s further contention, “the record establishes that, viewed in the totality of the proceedings, [respondent] received meaningful representation by his Law Guardian” (Matter of Jeffrey V., 82 NY2d 121, 126 [1993]; see Matter of Brian S.M., 309 AD2d 1224 [2003]). Present — Scudder, EJ., Centra, Fahey, Pine and Gorski, JJ.